SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2003 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number 0-49985 EQUICAP FINANCIAL CORP. . (formerly Online Consortium Corp. ) (Name of Small Business Issuer in Its Charter) British Columbia, Canada Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) P.O. Box 11133, #2250  1055 W. Georgia St. Vancouver, BC Canada V6E 3P3 (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number: (604) 689-4200 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB The issuer had no revenues for the most recent fiscal year. The aggregate market value of the voting and non-voting common equity held by non-affiliates, based upon the average bid and asked prices of the Common Stock on October 31, 2003 was $826,500. Shares of Common Stock held by each officer and director and by each person who owns 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the issuer's Common Stock, as of October 31, 2003 was 5,786,834. PART I ITEM 1. DESCRIPTION OF BUSINESS General development of business. Equicap Financial Corp. ("Equicap" or "the Company") was originally incorporated as Tracker Explorations Ltd. on November 25, 1983 under the laws of the Province of British Columbia, Canada. The name was changed to Jentech Ventures Corp. on September 14, 1987 and to Impact Travel Technology Inc. on April 26, 1993. During this period, the Companys principle business pursuit was the development of automated booking systems for the travel industry. Following several years of no commercial operations, on March 12, 1999 the name of the Company was changed to MCF Enterprises Inc. ("MCF"). On February 9, 2001 it changed its name to Online Consortium Corp. On July 11, 2003 it changed its name to Equicap Financial Corp. In March 1999 the Company made its first acquisition which was the purchase a 100% interest in O-Tooz Energie Group Inc. ("O-Tooz"), a Canadian corporation, in consideration for the issuance of 333,333 shares of common stock. In October 1999 the Company acquired a 100% interest in FilmIndustry.com, Inc. ("FilmIndustry"), a U.S. company, for CDN $25,000 and 166,667 escrowed common shares of the Company. In July 2000 the Company founded and incorporated DJscene.com Media, Inc. ("DJscene") pursuant to the Company Act (British Columbia). Financial information about industry segments. See Footnote 14 to the consolidated financial statements. Narrative description of business. Equicap Financial Corp. is in the business of acquiring, developing and financing interests in select businesses which are capable of growth and expansion.
